DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 07/29/2022. As indicated by the amendment: claim 31 has been amended. Claims 31-49 are presently pending in the application.     

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 34-38, 42-3 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye et al. (US 2012/0130160) in view Ouyang et al. (US 2011/0270179 A1).
Regarding claim 31, Borrye discloses an imaging system (Fig. 1) for surgical use comprising: a single-use imaging device (1; Fig. 1) comprising: a handheld unit (2; par. [0028]; Fig. 1) comprising memory and a processor (par. [0034]-[0037] and [0044]); a lumen (interior of 3; par. [0028]) configured for use in a minimally invasive surgery; an image sensor (camera; par. [0029]) disposed within the lumen, wherein the image sensor is located near a tip (5; par. [0029]) of the lumen; and an optical element (lens of CMOS camera; par. [0029] and [0056]) disposed at the tip of the lumen; a control unit (8; Fig. 1) separate from the single-use imaging device (1), wherein the control unit (8) communicates with the single-use imaging device (1) to exchange data with the single-use imaging device (1; par. [0028]-[0029] and [0037]), and wherein the control unit  (8) comprises a control unit processor (par. [0037]); and an electronic communication circuit (7; par. [0028]) configured for providing electronic communication between the single-use imaging device (1) and the control unit (8) such that the single-use imaging device can be connected to and disconnected from the control unit (8; par. [0028]).
Although Borrye discloses the handheld unit having a processor (par. [0044]), it does not specifically disclose that the processor comprises decision making or logic processing capabilities regarding one or more of an operation or condition of the single-use imaging device. Ouyang discloses an analogous imaging system wherein the single-use imaging device (104), which can be held by hand, has a processor that comprises decision making or logic processing capabilities (digital control logic) regarding one or more of an operation or condition (that the device has been used) of the single-use imaging device (Fig. 13; par. [0093] – the digital control logic of the digital control 146 will turn on OTP_ctrl bit, if it receives a certain input code, which results in disabling the imaging device).  It would have been obvious to one having ordinary skill in the art to have included the processor and associated components of Ouyang in the imaging system of Borrye so that the single-use imaging device can be disabled after it has been used.
Regarding claim 32, Borrye in view of Ouyang disclose the imaging system of claim 31, wherein the memory of the handheld unit (1) stores data pertaining to the single-use imaging device, wherein the data comprises: data representing the number of hours of operation of the imaging device (par. [0035]-[0036]); data representing the number of times the imaging device has been used; data representing a unique identification code; data representing a date of manufacture; data representing a date of last verification/quality check; data representing a location of manufacture; data representing the last control unit to which the imaging device was connected; data representing diagnostic information; data representing procedural specific settings; data representing a date of sterilization; or data representing specific settings for a specific user.
Regarding claim 34, Borrye in view of Ouyang disclose the imaging system of claim 32, and Ouyang teaches an analogous imaging system wherein the processor of the control unit (Fig. 2) is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device to determine whether the single-use imaging device has been reclaimed (whether or not it has been previously used), and disabling functionality of the single-use imaging device in response to determining that the single-use imaging device has been reclaimed (par. [0061]-[0063]; step 166 – imaging device previously used on someone else). It would have been obvious to one having ordinary skill in the art to have included the reclamation data of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 35, Borrye in view of Ouyang disclose the imaging system of claim 32, and Ouyang teaches an analogous imaging system wherein the processor of the control unit (Fig. 2) is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device to determine whether the single-use imaging device has been reclaimed (whether or not it has been previously used), checking the data pertaining to the single-using imaging device to determine a reclamation date of the single-use imaging device (system time stamp), and disabling functionality of the imaging device in response to determining that the reclamation date is outside of a predetermined date range (par. [0061]-[0063]; outside of a predetermined system time stamp range; with the elapsed amount of time being a function of the number of days). ). It would have been obvious to one having ordinary skill in the art to have included the reclamation data of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 36, Borrye in view of Ouyang disclose the imaging system of claim 31, and Ouyang teaches an analogous imaging system wherein the memory of the handheld unit comprises data comprising a serial number for providing identification of the single-use imaging device (par. [0014] and [0083]). It would have been obvious to one having ordinary skill in the art to have included a serial number of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 37, Borrye in view of Ouyang disclose the imaging system of claim 31, and Ouyang teaches an analogous imaging system comprising a counting circuit that is configured to cause a count value to be recorded in the memory of the handheld unit each time the single-use imaging device is used (previously programmed CID’; par. [0061]). It would have been obvious to one having ordinary skill in the art to have included a counting circuit in the memory of the handheld unit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 38, Borrye in view of Ouyang disclose the imaging system of claim 31, further comprising a timing circuit configured to cause a time value to be recorded in the memory of the handheld unit when the single-use imaging device powered on, and wherein the timing circuit further records a duration of time the single-use imaging device is in use (par. [0051]).
However, Borrye does not specifically disclose that the timing circuit causes a date also be recorded in the memory of the handheld unit. Ouyang teaches an analogous imaging system wherein a timing circuit causes a date and time value to be recorded in the memory of the single-use imaging device (par. [0060]-[0063]). It would have been obvious to one having ordinary skill in the art to have included a date in the memory of the handheld unit of Borrye in order to provide an operator with accurate information regarding when the imaging device was first used, as taught by Ouyang.
Regarding claim 42, Borrye in view of Ouyang disclose the imaging system of claim 31, and Ouyang teaches an analogous imaging system wherein the processor of the control unit (Fig. 2) will disable functionality of the single-use imaging device if the single-use imaging device has been used (par. [0061]-[0063]; outside of a predetermined system time stamp range; with the elapsed amount of time being a function of the number of days). It would have been obvious to one having ordinary skill in the art to have included the reclamation data of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Ouyang.
Regarding claim 43, Borrye in view of Ouyang disclose the imaging system of claim 31, and Ouyang teaches an analogous imaging system comprising an analogous imaging sensor (CMOS; par. [0047]) having an analogous optical element for the image sensor wherein the optical element comprises on ore more lenses (the other lens of the lens assembly of 106; par. [0047]). It would have been obvious to one having ordinary skill in the art to have included the one of more lenses of the optical element of Ouyang to the CMOS sensor of Borrye (par. [0056]), as is known in the art, for viewing of the surgical site.
Regarding claim 45, Borrye in view of Ouyang disclose the imaging system of claim 31, wherein the control unit (8) is configured to be reused with a plurality of different single-use imaging devices (capable of such intended use), and wherein processing resources for actuating the image sensor are offloaded to the control unit (cables/battery; par. [0028]).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye in view of Ouyang, as applied to claim 31 above, in view of Leonard et al. (US 2004/0231772 A1).
Regarding claim 33, Borrye in view of Ouyang disclose the imaging system of claim 32, but does not specifically disclose wherein the processor of the control unit is configured to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: checking the data pertaining to the single-using imaging device  to determine a manufacturing date of the single-use imaging device, and disabling functionality of the single-use imaging device in response to determining that the manufacturing date is outside of a predetermined date range. Leonard teaches an analogous system wherein a memory circuit (16) provides a manufacture date and if the control unit (20) determines that the component is expired due to its manufacture date plus shelf life (predetermined date range), the control unit deactivates the probe (par. [0026]). It would have been obvious to one having ordinary skill in the art to have included the expiration and manufacturing dates of the imaging device in the memory circuit of Borrye in order to prevent use of an expired component, as taught by Leonard.

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye in view of Ouyang, as applied to claim 31 above, in view of Simms et al. (US 2013/0225924 A1).
Regarding claim 44, Borrye in view of Ouyang disclose the imaging system of claim 31, wherein the control unit is a camera control unit comprising: the control unit processor; a time circuit; and control unit memory wherein the control unit is configured to be reused with a plurality of different single-use imaging devices (par. [0044]). 
However, Borrye does not specifically disclose the control unit comprising: a light source for providing electromagnetic radiation to a distal tip of the lumen. Simms teaches an analogous device wherein the control unit (10) comprising a light source for providing electromagnetic radiation to a distal tip of the lumen (par. [0014]). Simms teaches that by locating the light source in the control unit, the tip of the single-use imaging device does not become as hot as it would if a light source were located at the tip (par. [0014]). It would have been obvious to one having ordinary skill in the art to have located the light source in the control unit, in order to prevent the tip of the probe from becoming hot, as taught by Simms.
Borrye does not specifically disclose the control unit comprising: a counting circuit. Ouyang teaches an analogous imaging system wherein the control unit comprises: a counting circuit that is configured to cause a count value to be recorded in the memory of the handheld unit each time the single-use imaging device is used (previously programmed CID’; par. [0061]). It would have been obvious to one having ordinary skill in the art to have included a counting circuit in the memory of the handheld unit of Borrye in order to prevent use of an expired component, as taught by Ouyang. 

Claim 39-41 and 46-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrye in view of Ouyang, as applied to claim 31 above, in view of Poll et al. (US 2008/0319266 A1).
Regarding claim 39, Borrye in view of Ouyang disclose the imaging system of claim 31, but does not specifically disclose it further comprising: a view optimizing assembly configured to deliver a fluid to a surface of the optical element, wherein the view optimizing assembly comprises: a sheath sized and configured to receive the lumen; a fluid flow channel within the sheath for directing a fluid toward the optical element; an opening in the sheath sized for receiving the lumen therethrough; a view opening in the sheath for providing the image sensor access to light. Poll teaches an imaging system for surgical use comprising: an imaging device (100) comprising: a housing (Fig. 1); a lumen (110; Fig. 1) that is configured for laparoscopic use; an optical element (par. [0027]) disposed about the distal tip of the lumen; a view optimizing assembly (200; par. [0030]) configured for delivering a fluid to a surface of the optical element, wherein the view optimizing assembly comprises: a sheath (210/304; par. [0029] and [0046]) sized and configured to receive the lumen; a fluid flow channel (512; Fig. 4A; par. [0046]) within the sheath for directing a fluid toward the optical element; an opening (Figs. 3 and 4A) in the sheath sized for receiving the lumen therethrough; a view opening (Figs. 4A-4C) in the sheath for providing the image sensor access to light. It would have been obvious to one having ordinary skill in the art at the time of the invention to include the view optimizing assembly of Poll in the imaging assembly of Borrye in order to improve visualization with the surgical scope while a surgical procedure is being performed, as taught by Poll.
Regarding claim 40, Borrye in view of Ouyang in view of Poll disclose the imaging system of claim 39, wherein the fluid is supplied as part of an insufflator circuit (Poll: par. [0033]).
Regarding claim 41, Borrye in view of Ouyang in view of Poll disclose the imaging system of claim 39, wherein the fluid is one or more of saline or carbon dioxide (Poll: par. [0029]).
Regarding claim 46, Borrye in view of Ouyang in view of Poll disclose the imaging system of claim 39, further comprising a locking mechanism (Poll: 342; par. [0070]) that detachably locks the view optimizing assembly to the imaging device.
Regarding claim 47, Borrye in view of Ouyang in view of Poll disclose the imaging system of claim 39, wherein the view optimizing assembly is sterilized and configured for single use (capable of such intended use).
Regarding claim 48, Borrye in view of Ouyang in view of Poll disclose the imaging device of claim 39, wherein the sheath comprises a plurality of fluid flow channels (Poll: 512; Fig. 4A; par. [0046])
Regarding claim 49, Borrye in view of Ouyang in view of Poll disclose the imaging device of claim 39, wherein the image optimizing assembly further comprises a deflection assembly (Poll: 308; par. [0052]-[0054])

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/6/22